Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This action is in response amendment filed on 02/28/22.
3.	Claims 1-8, 10-15, 17, 20, 22 & 27 are under examination.
4.	Claims 1-2, 7, 11 & 13 are amended.
5.	Claims 9, 16, 18-19, 21, 23-26 & 28 are canceled.

Response to Arguments
6.	Applicant's arguments and amendment filed on 02/28/22 regards to a specification objection (Title) have been fully considered and are persuasive. Therefore, the specification objection has been withdrawn.  
7.	Applicant's arguments and amendment filed on 02/28/22 regards to a claim objection (Claims 1, 9 & 20) have been fully considered and are persuasive. Therefore, the claim objection has been withdrawn. Since the applicants have not amended claim 27. Thus, the objection will be maintained as set forth below.
8.	Applicant's amendment filed on 02/28/22 regards to a 112. 2nd paragraph rejection (Claims 1-11, 13-15, 17, 20-22 & 27) have been fully considered and are persuasive. Therefore, the 112. 2nd paragraph rejection has been withdrawn. Claim 12 still recites, “channel sensing or uplink transmission” and a 112, 2nd paragraph rejection is maintained as set forth below.
9.	Applicant's arguments and amendment filed on 02/28/22 regarding a 103 rejections (Claims 1-10) have been fully considered but they are moot with the new ground of rejection necessitated by applicant’s amendment since the newly amended limitation (i.e., receiving a target object for channel sensing) change the scope of the claims. See 103 rejection set forth below.

Claims Objections
10.	Claim 27 is objected to because of the following informalities:
11.	Claims 27 recites, “A network device, comprising a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor to perform the sensing indication method according to claim 11”. It is recommended to change to, “A network device, comprising: a memory, a processor and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor to perform: sending a target object for channel sensing to a terminal to perform a channel sensing on the target object, determines the target object of which a channel is idle and perform an uplink transmission on target object in the case that a sensing on the target object is finished; wherein the target object comprises at least one of: at least one candidate spatial domain transmission filter, at least one candidate uplink Bandwidth Part (BWP) and at least one candidate unlicensed component carrier.”


Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112 (b):
 (b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

13.	Claim 12 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
14.	Claims 12, recites, “… channel sensing or uplink transmission” in line 2. The underlined limitation above is not clear because the claim refers to “uplink transmission” which is not clarified whether the “performing a channel sensing on the target object” is also performed prior to the uplink transmission.
For the purpose of examination, examiner will interpret the claims as best understood.

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
16.	Claims 1-2, 7, 11-14 & 27 are rejected under 35 U.S.C. 103 as being unpatentable over by Kang et al. (hereinafter refereed as Kang), Chinese Patent Application No. CN 106664697 A (as disclosed in the IDS), in view of Yoo et al. (hereinafter referred as Yoo) US Patent Application Publication No. 2016/0192395 A1.
Regarding claims 1 & 13: Kang discloses a terminal/a method (See FIG. 5; a User Equipment (UE)), comprising: 
a memory, a processor (See FIG. 5; UE is equipped with a CPU/Processor/Controller and a memory/storage) and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to:
receive a target object (Corresponding to channel candidate information) for channel sensing (See Para. 0065-0074; the UE receives channel candidate information from eNB via a higher layer signaling of the Pcell);
wherein the target object comprises at least one of: at least one candidate spatial domain transmission filter, at least one candidate uplink Bandwidth Part (BWP) and at least one candidate unlicensed component carrier (See Para. 0065-0074; the channel candidate information includes at least one piece of information among one or more information and channel candidate list information is not the authorized frequency with channel of each associated in unauthorized frequency band information associated with the number of the candidate channel).
Though, Kang discloses session monitoring may be used (LBT) as a method for avoiding interference. LBT is determining in advance whether the heterogeneous network or another communication operator in a predetermined time period using a desired frequency with, and when not using the respective frequency band is determined using the same method (See FIG. 2 & Para. 0065-0074), but Kang does not explicitly disclose perform a channel sensing on the target object; and determine the target object of which a channel is idle and perform an uplink transmission on the target object, in the case that a sensing on the target object is finished.
However, Yoo from the same field of endeavor discloses a terminal (See FIG. 7 & Para. 0113; UE) comprising: a memory (See FIG. 11 & Para. 0140; a UE includes a memory module), a processor (See FIG. 11 & Para. 0140; a UE includes a processor module) and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to:
perform a channel sensing (Corresponding to LBT (i.e., CCA)) on the target object (See FIG. 5, Para. 0008 & 0102; the UE (i.e., 535a) Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available. When it is determined that the channel of the shared radio frequency spectrum band is available, the base station or UE may transmit one or more channel reservation signals); and
determine the target object of which a channel is idle and perform an uplink transmission on the target object, in the case that a sensing on the target object is finished (See FIG. 5 & Para. 0102; the UE (i.e., 535a) Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available. When it is determined that the channel of the shared radio frequency spectrum band is available, the base station or UE may transmit one or more channel reservation signals). In addition Para. 0008 discloses perform a Clear Channel Assessment (CCA) over a shared radio frequency spectrum ban and perform transmission over the shared radio frequency band).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include perform a channel sensing on the target object; anddetermine the target object of which a channel is idle and perform an uplink transmission on the target object, in the case that a sensing on the target object is finished as taught by Yoo in the system of Kang to utilize beamforming capabilities of associated antennas to determine one or more different directions that provides access to the shared radio frequency spectrum band (See Para. Abstract; lines 7-8).
Regarding claims 2 & 14: The combination of  Kang and Yoo disclose a terminal/a method.
Furthermore, Kang discloses a terminal/a method, wherein the processor executes the computer program to: receive at least one of a higher layer signaling and a physical layer signaling from a network device; wherein at least one of the higher layer signaling and the physical layer signaling is used to configure or indicate the target object (See Para. 0065-0074; the UE receives channel candidate information from eNB via a higher layer signaling of the Pcell).
Regarding claim 7: The combination of  Kang and Yoo disclose a terminal/a method.
Furthermore, Yoo discloses a terminal/a method, wherein in the case that the target object is configured by the network device through the higher layer signaling and indicated by the physical layer signaling, the terminal determines the target object for LBT or uplink transmission according to the indication of the physical layer signaling (See FIG. 5 & Para. 0102; the UE (i.e., 535a) Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available. When it is determined that the channel of the shared radio frequency spectrum band is available, the base station or UE may transmit one or more channel reservation signals). In addition Para. 0008 discloses perform a Clear Channel Assessment (CCA) over a shared radio frequency spectrum ban and perform transmission over the shared radio frequency band).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein in the case that the target object is configured by the network device through the higher layer signaling and indicated by the physical layer signaling, the terminal determines the target object for LBT or uplink transmission according to the indication of the physical layer signaling as taught by Yoo in the system of Kang to utilize beamforming capabilities of associated antennas to determine one or more different directions that provides access to the shared radio frequency spectrum band (See Para. Abstract; lines 7-8).
Regarding claims 11 & 27: Kang discloses a network device (See FIG. 5; eNB), comprising 
a memory, a processor (See FIG. 5; eNB is equipped with a CPU/Processor/Controller and a memory/storage) and a computer program stored in the memory and executable on the processor, wherein the computer program is executed by the processor to perform: 
sending a target object for channel sensing or uplink transmission to a terminal (See Para. 0065-0074; the eNB sends channel candidate information to the UE via a higher layer signaling), 
wherein the target object comprises at least one of: at least one candidate spatial domain transmission filter, at least one candidate uplink Bandwidth Part (BWP) and at least one candidate unlicensed component carrier (See Para. 0065-0074; the channel candidate information includes at least one piece of information among one or more information and channel candidate list information is not the authorized frequency with channel of each associated in unauthorized frequency band information associated with the number of the candidate channel).
Though, Kang discloses session monitoring may be used (LBT) as a method for avoiding interference. LBT is determining in advance whether the heterogeneous network or another communication operator in a predetermined time period using a desired frequency with, and when not using the respective frequency band is determined using the same method (See FIG. 2 & Para. 0065-0074), but Kang does not explicitly disclose to enable the terminal to perform a channel sensing on the target object, determine the target object of which a channel is idle and perform an uplink transmission on the target object in the case that a sensing on the target object is finished.
However, Yoo from the same field of endeavor discloses a base station comprising: a memory (See FIG. 11 & Para. 0140; a base station includes a memory module), a processor (See FIG. 11 & Para. 0140; a base station includes a processor module) and a computer program stored in the memory and executable on the processor, wherein the processor executes the computer program to:
to enable the terminal to perform a channel sensing (Corresponding to LBT (i.e., CCA)) on the target object (See FIG. 5, Para. 0008 & 0102; the UE (i.e., 535a) Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available. When it is determined that the channel of the shared radio frequency spectrum band is available, the base station or UE may transmit one or more channel reservation signals),
determine the target object of which a channel is idle and perform an uplink transmission on the target object in the case that a sensing on the target object is finished (See FIG. 5 & Para. 0102; the UE (i.e., 535a) Prior to gaining access to, and communicating over, a shared radio frequency spectrum band, a UE may perform a listen before talk (LBT) procedure to contend for access to the shared radio frequency spectrum band. An LBT procedure may include performing a clear channel assessment (CCA) procedure to determine whether a channel of the shared radio frequency spectrum band is available. When it is determined that the channel of the shared radio frequency spectrum band is available, the base station or UE may transmit one or more channel reservation signals). In addition Para. 0008 discloses perform a Clear Channel Assessment (CCA) over a shared radio frequency spectrum ban and perform transmission over the shared radio frequency band).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include to enable the terminal to perform a channel sensing on the target object, determine the target object of which a channel is idle and perform an uplink transmission on the target object in the case that a sensing on the target object is finished as taught by Yoo in the system of Kang to utilize beamforming capabilities of associated antennas to determine one or more different directions that provides access to the shared radio frequency spectrum band (See Para. Abstract; lines 7-8).
Regarding claim 12: The combination of  Kang and Yoo disclose a terminal/a method.
Furthermore, Yoo discloses a terminal/a method, wherein subsequent to the sending the target object for channel sensing or uplink transmission to the terminal, the method further comprises: transmitting same scheduling information to the terminal on the target object (See FIG. 5, 0059 & Para. 0102; The base stations 105 may interface with the core network 130 through backhaul links 132 (e.g., S1, etc.) and may perform radio configuration and scheduling for communication with the UEs).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein subsequent to the sending the target object for channel sensing or uplink transmission to the terminal, the method further comprises: transmitting same scheduling information to the terminal on the target object as taught by Yoo in the system of Kang to utilize beamforming capabilities of associated antennas to determine one or more different directions that provides access to the shared radio frequency spectrum band (See Para. Abstract; lines 7-8).

17.	Claims 10 & 22 are rejected under 35 U.S.C. 103 as being unpatentable over by Kang, in view of Yoo, further in view of  Sony et al. (hereinafter referred as Sony) NPL Document, “High Level Views on NR-U BWP” Reno, US, 18 November 2017 (as disclosed in the IDS).
Regarding claims 10 & 22: The combination of Kang and Yoo disclose all the limitations of the claimed invention with an exception of wherein in the case that the target object comprises at least two target objects of a same type, the performing the channel sensing on the target object comprises one of: performing the channel sensing, according to a value order of identification information of the at least two target objects of the same type; performing the channel sensing on the at least two target objects of the same type, according to a random order; performing the channel sensing on the at least two target objects of the same type, according to an information transmission sequence of the at least two target objects of the same type.
However, Sony from the same field of endeavor discloses wherein in the case that the target object comprises at least two target objects of a same type, the performing the channel sensing on the target object comprises one of: performing the channel sensing, according to a value order of identification information of the at least two target objects of the same type (See Page 2, lines 15-19, "Through scheduling DCI, each configured BWP (pair) together with its channel access priority is ready to be signaled as soon as the channel is sensed idle. The marked priority number (p1, p2...on the upper right corner) determines the selection preference once CCA is completed simultaneously on different configured BWPs (pairs), which is considered as an implementation issue on the gNB side. ").
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include wherein in the case that the target object comprises at least two target objects of a same type, the performing the channel sensing on the target object comprises one of: performing the channel sensing, according to a value order of identification information of the at least two target objects of the same type as taught by Yoo in the system of Kang, would have yield predictable results of interoperability and compatibility between the telecommunication equipment vendors and service providers and resulted in the improve system (KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)).

Allowable Subject Matter
18.	Claims 3-6, 8, 15, 17 & 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
20.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

A.	Zhou et al. 2019/0141546 A1 (Title: CSI Transmission with multiple bandwidth parts) (See abstract, Para. 0005, 0235 & 0263).
B.	Hua et al. 2019/0141742 A1 (Title: Random access procedure) (See abstract, Para. 0199 & 0549).

21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469

/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469